Order unanimously reversed, without costs of this appeal to any party, and matter remitted to Special Term for further proceedings in accordance with the memorandum. Memorandum: The order requiring respondent-appellant to pay petitioner’s reasonable fees and expenses including the reasonable fees of experts and attorneys directed the taking of evidence relating thereto. No hearing was held and no evidence was taken, although respondent-appellant asked that the court take testimony with the right of examination and cross-examination of witnesses as to the value of such services in accordance with the order allowing the same. The allowances made to petitioner’s attorneys and experts appear on the face thereof to be excessive. The proper amount of such allowances should be determined upon a trial at which witnesses may be examined and cross-examined. (Cross appeals from order of Onondaga Special Term awarding fees of attorneys and real estate experts preparatory for the establishment of the ratio which assessments bear to full value in the assessing unit.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.